Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 21 December 2021 is acknowledged.   Claims 3, 14 and 15, drawn to the non-elected species, have been cancelled by the amendment filed with the election.  

Claim Objections
Claims 1, 2, 4-13 and 16-20 are objected to because of the following informalities:  
In the preamble, the claims call for “A motor comprising” or “The motor …” but the body of the claims recites additional elements including shaft, impeller and bearings etc.  It is suggested that the preamble be amended to reflect the intended coverage sought. E. g.,  A suction cleaner or rotary drive assembly, etc.   
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (Japan Patent Publication No. 2008232289).
Regarding claim 1, Kamiyama discloses a motor (FIG. 1, Provided Translation para. 0002, rotary drive of a compressor) comprising: 
a rotary shaft 82; 
a rotor 23 mounted on the rotary shaft 82; 
a stator 22 (Trans. para. 0034) configured to surround an outer circumference of the rotor 23; 
an impeller 11 (Trans. para.’s 0035-0036)  mounted on the rotary shaft 82 so as to be spaced apart from the rotor 23 (shown); 
a bearing housing 61 (Trans. para. 0036) having a through-hole through which the rotary shaft 82 passes (as shown); 
a rolling bearing 13 (Trans. para. 0039)  disposed in the bearing housing 61 and coupled to the rotary shaft 82 (refer to an Annotated copy of Kamiyama FIG. 1 attached below, as shown and indicated, roller bearing 13 intended to be in contact with rotary shaft when stopped or at low speed thus considered to be coupled to the rotary shaft under broadest reasonable interpretation of the terms); 
and a gas bearing 62, 63 (Id., foil bearing components on left-side of rolling bearing 13 interpreted as recited gas bearing; see also Trans. para. 0002, “dynamic pressure gas bearing”) disposed in the bearing housing 61 so as to be spaced apart from the rolling bearing 13 in an axial direction (shown), the gas bearing 62, 63 facing an outer circumference of the rotary shaft (shown), 
wherein the rotor 23, the rolling bearing 13, the gas bearing 62, 63, and the impeller 11 are arranged in order of the rotor 23, the rolling bearing 13, the gas bearing 62, 63 and the impeller 11 along the rotary shaft (clearly shown).


    PNG
    media_image1.png
    742
    867
    media_image1.png
    Greyscale

Annotated Kamiyama FIG. 1 

	Re. claim 2, Kamiyama discloses an impeller coupling portion to which the impeller 11 is coupled; a rotor coupling portion to which the rotor 23 is coupled; and a supporter supported by the rolling bearing and the gas bearing, wherein the supporter is disposed between the impeller coupling portion and the rotary coupling portion in the axial direction (Annotated Kamiyama FIG. 1, as shown and indicated).
	Re. claim 4, Kamiyama discloses the rolling bearing 13 is located closer to the rotor 23 than to the impeller 11 (as clearly shown).
Re. claim 5, Kamiyama discloses  the gas bearing 62, 63 is located closer to the impeller 11 than to the rotor 23 (as clearly shown).
	Re. claim 6, Kamiyama discloses the gas bearing 62, 63 is located closer to the impeller 11  than to the rolling bearing 13 (as clearly shown). 
	Re. claim 7, Kamiyama discloses the gas bearing 62, 63 has an inner surface spaced apart from a circumferential surface of the rotary shaft 82 and an outer surface configured to contact a gas bearing mounting part provided in the bearing housing 61 (Annotated Kamiyama FIG. 1, as shown and indicated).
	Re. claim 8, Kamiyama discloses the gas bearing 62, 63 has an outer diameter less than an outer diameter of the rolling bearing 13 (Annotated Kamiyama FIG. 1, as shown and indicated).
	Re. claim 9, Kamiyama discloses the gas bearing 62, 63 has an inner diameter greater than an inner diameter of the rolling bearing 13  (Annotated Kamiyama FIG. 1, as shown and indicated)..
	Re. claim 11, Kamiyama discloses the bearing housing 61 comprises: a rolling bearing housing portion configured to surround an outer surface of the rolling bearing (Annotated Kamiyama FIG. 1, as shown and indicated), the rolling bearing housing portion being configured to face the rotor 23 in the axial direction (its right-side axially faces rotor 23), a gas bearing housing portion configured to surround an outer surface of the gas bearing 61, 62, the gas bearing housing portion being configured to face the impeller 11 in the axial direction (its left-side axially faces the impeller), wherein the gas bearing housing portion has an inner diameter less than an inner diameter of the rolling bearing housing portion (Annotated Kamiyama FIG. 1, as shown and indicated, by 
	Re. claim 12, Kamiyama discloses a gap (Annotated Kamiyama FIG. 1, as shown and indicate by shaded region) configured to communicate with an interval between the gas bearing 62, 63 and the rotary shaft 82 is defined between the gas bearing housing portion 61 and the impeller 11.
	Re. claim 13, Kamiyama discloses the rotary shaft 82 comprises: 
a large diameter part on which the rotor 23 is mounted (clearly shown); 
and a small diameter part on which the impeller 11 and the rolling bearing 13 are mounted (shown), wherein the small diameter part comprises: 
an inner ring contact portion 82a (FIG. 3, see also Annotated Kamiyama FIG. 1, as shown and indicated) configured to contact the rolling bearing 13 (Trans. para. 0039); 
and a gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated) configured to face the gas bearing 62, 63 in a radial direction (shown), 
wherein the inner ring contact portion 82a has the same outer diameter as the gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated, the recited inner ring contact portion and gas bearing portions formed integrally next to each other facing the bearings surfaces).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (Japan Patent Publication No. 2008232289) in view of Heldmann et al.  (U. S. Patent Application Publication No. 2011/0176757).
As to claim 10, Kamiyama is discussed above and further discloses the gas bearing comprises: a bush 62; and a coating layer 63 applied to an inner surface of the bush 62 (shown by material cross-hatching), and the rotary shaft comprises: an inner ring contact portion 82a (FIG. 3) configured to contact an inner ring 13a of the rolling bearing 13 (Trans. para. 0039, describing contact between inner ring and shaft during operation); and an impeller coupling portion to which the impeller 11 is coupled, wherein the coating layer 63 faces a portion between the inner ring contact portion and the impeller coupling portion (Annotated Kamiyama FIG. 1, as shown and indicated).   However, Kamiyama is silent as to the gas bearing provided with a slit, the slit being long in the axial direction of the gas bearing.  In this regard, Heldmann teaches a bearing 21 formed with an axial slit in a split-ring configuration 25 (FIG.’s 2A/B, para. 0025) for providing tolerance compensation due to production, clearance, temperature, torque and/or material differences (para. 0061).  With this in mind, it would have been obvious to provide the gas bearing of Kamiyama with an axial slit formed as a slit-ring in Id.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al. (Japan Patent Publication No. 2008232289) in view of Negishi et al. ( U. S. Patent Application Publication No. 2011/0027112), and further evidenced by Werner (U. S. Patent No. 6255752) and Harada et al.  (WIPO Patent Publication WO 2012/169183).
As to claim 16, Kamiyama discloses a motor (FIG. 1, Provided Translation para. 0002, rotary drive of a compressor)) comprising: 
a rotor assembly in which a rotor 23, a rolling bearing 13, and an impeller 11 are mounted on a rotary shaft 82 to be spaced apart from each other in an axial direction; 
a stator 22 (Trans. para. 0034) configured to surround an outer circumference of the rotor 23 (shown); 
a bearing housing 61 (Trans. para. 0036) through which the rotary shaft 82 passes and to which the rolling bearing 13 is fixed (shown); 
and a gas bearing 62, 63 (Id., foil bearing components on left-side or rolling bearing 13 interpreted as recited gas bearing; see also Trans. para. 0002, “dynamic pressure gas bearing”) disposed in the bearing housing 61 so as to be spaced apart from the rolling bearing 13, wherein the rotary shaft 82 comprises: 
an inner ring contact portion 82a (FIG. 3, refer also to Annotated Kamiyama FIG. 1, attached above, as shown and indicated) configured to 
 and a gas bearing facing portion (Annotated Kamiyama FIG. 1, as shown and indicated) configured to face the gas bearing 61, 62 in a radial direction.
Kamiyma is silent as the center of gravity of the rotor assembly is defined between the inner ring contact portion and the gas bearing facing portion or defined at the inner ring contact portion.  In this regard, Negishi teaches a pump have a rotor assembly with an impeller, bearing and motor located along a shaft with the center of gravity of the rotor located axially with respect a radial bearing (FIG. 7A, para. 0031) which serves to balance the rotor by reducing the occurrence of precession (para. 0018, inter alia).   Further, Werner teaches a turbo-machine rotor assembly with a motor, bearing 20, 24 and impellers arranged along an axis (FIG. 2) with the center of gravity of the rotor located in proximity with the bearing (col. 5, lls. 14-20).   And, Harada teaches a blower with the center of gravity 51G of the impeller, akin to the recited rotor assembly, located proximate a radial bearing surface (FIG. 7, Abstract).  These collective teachings evidence the well-known concept of locating the center of gravity of a rotor assembly in proximity to its bearing surfaces which functions to balance the rotor assembly and evenly distribute loads.   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to locate the center of gravity of the rotor assembly between the recited inner ring surface and contact portions so as to balance the rotor assembly, evenly distribute loads and minimize precession as taught by Negishi (para. 0018, inter alia). 
As to claim 17, Kamiyama discloses the gas bearing 61, 62 is located closer to the impeller 11 than to the rolling bearing 13 (clearly shown).
As to claim 18, the applied art is discussed above but is silent as to a distance between the center of gravity of the rotor assembly and the inner ring contact portion is less than a distance between the center of gravity of the rotor assembly and the gas bearing facing portion.   However, the applied art teaches the desirability of locating the center of gravity of a rotor assembly in a range that axially intersects with its bearing surfaces (Negishi – FIG.’s 7A-7C; Harada – FIG. 7, range 60S, inter alia).  These teachings indicate that the center of gravity of a rotor assembly is a result effective parameter that affects rotor balance, load distribution and the occurrence of precession (Negishi – para. 0018).   With this in mind, one having ordinary skill in the art would recognize the location of the center of gravity of a rotor assembly with respect to its proximate bearing surfaces as a routine optimization.  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Kamiyama and locate the center of gravity at a distance in accordance with the recited inner ring contact portions and the gas bearing portions in order to optimize effective loading and balance of the rotor assembly and minimize the occurrence of precession as suggested by the applied art teachings above.   It has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claim 19, Kamiyma discloses the gas bearing 61, 62 has an outer diameter less than an outer diameter of the rolling bearing 13 (Annotated Kamiyama FIG. 1, as shown and indicated).
As to claim 20, Kamiyama discloses the gas bearing 62, 63 has an inner diameter greater than an inner diameter of the rolling bearing 13  (Annotated Kamiyama FIG. 1, as shown and indicated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746